DETAILED ACTION

Primary Examiner acknowledges Claims 1-26 are pending in this application as originally filed on October 23, 2018. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “154” has been used to designate “openings” and “slot” (Para 0072).  Appropriate correction is required.
  Reference character “160” has been used to designate “openings” and “slot” (Para 0072).  Appropriate correction is required.
Reference character “220” has been used to designate “manifold” and “conduit” (Para 0085).  Appropriate correction is required.
Reference character “44” has been used to designate “breathable air zone” and “breathable zone of air” (Para 0056). Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities: 
Reference character “154” has been used to designate “openings” and “slot” (Para 0072).  Appropriate correction is required.
  Reference character “160” has been used to designate “openings” and “slot” (Para 0072).  Appropriate correction is required.
Reference character “220” has been used to designate “manifold” and “conduit” (Para 0085).  Appropriate correction is required.
Reference character “44” has been used to designate “breathable air zone” and “breathable zone of air” (Para 0056). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,936,022 in view of Walker et al. (9,868,001). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1, 19, and 26 are merely broader than patent claim 8 (as dependent upon claims 1 and 7). It is clear that all elements of claims 1, 19, and 26 are found in patent claim 8 (as dependent upon claims 1 and 7), except for the features an air flow outlet and a valve actuator. 
Walker '001 teaches an air flow control system having a shell, air delivery conduit, valve member, air outlet, and an outer device outside of the shell to control the movement of the valve member for the purpose of controlling the movement of the valve member so that the air flow control system’s airflow is regulated (Summary). In particular, Walker '001 explicitly 
Therefore it would have been obvious to one having ordinary skill in the art to modify the air flow control system of '022 to include the use of an air flow outlet and a valve actuator, as taught by '001 for the purpose of controlling the air flow within the air flow control system.
Note: As Walker '022 and Walker '001 share a common assignee and/or inventor(s) and both disclose analogous air flow control systems, the aforementioned rejection of Walker '022 in view of Walker '001 may additionally be rejected and reversed as a rejection under Walker '001 in view of Walker '022. Therefore, regardless of the order of the prior art it appears the subject matter of this instant invention has been previously patented by the Applicant and necessitates a terminal disclaimer to obviate the double patenting rejection. Appropriate correction is required.
 	With respect to all the claims, both recite a shell (instant)/hood (patent) having a plurality of air delivery conduits (instant)/manifold (patent) terminating at multiple outlets (instant)/openings(patent), wherein the delivery of air through the multiple outlets (instant)/openings(patent) is determined by the selective actuation of a valve.
The limitations of Claim 2-5 are recited in patent claims 1 and 7.  The limitations of claims 6 and 7 are recited in patent claim 1.  The limitations of claim 8 are recited in patent claim 4.  The limitations of claim 9 are recited in patent claim 8.  The limitations of claim 23 are recited in patent claim 1.  The limitations of claims 24 and 25 are recited in patent claim 8.  


Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,137,320. Although the claims at issue are instant independent claims 1, 19, and 26 are merely broader than patent claim 1, 17, and 23. It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.   See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, it is not patentably distinct from the patent claims.
With respect to all the claims, both recite the features of a shell having a one or more air delivery conduits terminating at one or more outlet, wherein the delivery of air through the one or more outlet is determined by the selective actuation of a valve. 
The limitations of Claim 2 are recited in patent claim 1.  The limitations of Claim 3 are recited in patent claim 3.  The limitations of Claims 4 and 5 are recited in patent claim 2.  The limitations of Claim 6 are recited in patent claim 4.  The limitations of Claim 7 are recited in patent claim 5.  The limitations of Claim 8 are recited in patent claim 6.  The limitations of Claim 9 are recited in patent claim 7.  The limitations of Claim 10 are recited in patent claim 8.  The limitations of Claim 11 are recited in patent claim 9.  The limitations of Claim 12 are recited in patent claim 10.  The limitations of Claim 13 are recited in patent claim 11.  The limitations of Claim 14 are recited in patent claim 12.  The limitations of Claim 15 are recited in patent claim 13.  The limitations of Claim 16 are recited in patent claim 14.  The limitations of Claim 17 are recited in patent claim 15.  The limitations of Claim 18 are recited in patent claim 16.  The limitations of Claim 19 are recited in patent claim 17.  The limitations of Claim 20 are recited in 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785